Citation Nr: 0434310	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision, in 
which the RO denied the veteran's claim for service 
connection for PTSD.  In March 2002, the veteran filed a 
Notice of Disagreement (NOD).  A Statement of the Case (SOC) 
was issued in July 2002, and the veteran filed a substantive 
appeal in August 2002. 

In October 2002, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

In its October 2002 decision, the Board denied the veteran's 
claim for service connection for PTSD.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  Counsel for the VA Secretary and 
the veteran filed a Joint Motion for Remand and to Stay 
Proceedings in January 2004.  In an Order also dated in 
January 2004, the Court granted this motion, vacating the 
October 2002 Board decision and remanding the matter to the 
Board for further proceedings consistent with the motion.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). 

As noted in the Joint Motion for Remand granted by the Court, 
the record in this case does not currently include treatment 
records from the Greenville Community Based Outpatient Clinic 
(CBOC), a VA facility located in Greenville, South Carolina.  
The claims file reflects that the veteran has identified 
outstanding treatment records at the Greenville CBOC 
pertaining to his claimed PTSD, dated from the 1970s to the 
present; however, there is no indication that the RO ever 
obtained or attempted to obtain these treatment records.  

The Board emphasizes that VA is required to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim; such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b) (West 2002).  
Additionally, the Board points out that as the medical 
evidence currently of record does not include any diagnosis 
or assessment of PTSD, the outstanding medical records the 
veteran has identified could provide additional pertinent 
evidence on the matter of whether he presently has PTSD.  
Hence, the RO must obtain all outstanding medical records 
from the Greenville CBOC that pertain to his claimed PTSD, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004) as regards requesting records from Federal facilities.  

In the event that the requested records from Greenville CBOC 
(or any other medical evidence that may be added to the 
claims file) provide evidence of a current diagnosis or 
assessment of PTSD, or evidence strongly suggesting the 
veteran has PTSD, the RO should undertake all necessary 
further development of the claim for service connection for 
PTSD, to include attempting to confirm the veteran's claimed 
participation in combat with the enemy (in relation to the 
claimed stressful events that the veteran has identified) 
and/or to corroborate any additional alleged in-service 
stressful experiences (in accordance with 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f); and Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993)).      

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
examination, if necessary) prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Greenville CBOC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's claimed PTSD.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	If the requested records from 
Greenville CBOC (or any other medical 
evidence that may be added to the claims 
file) includes a current diagnosis or 
assessment of PTSD, or evidence strongly 
suggesting the veteran has PTSD, the RO 
should undertake all necessary further 
development of the veteran's claim, to 
include attempting to confirm the 
veteran's claimed participation in combat 
with the enemy (in relation to the claimed 
stressful events the veteran has 
identified) and/or to corroborate any 
additional alleged in-service stressful 
experiences.  

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for the veteran to undergo VA 
examination, if appropriate), the RO 
should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



